Citation Nr: 1758669	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-36 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected chronic lumbar strain with degenerative changes to include thoracic pain (hereinafter a "lumbar spine disability").


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1982 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing.  A transcript of this hearing is of record.

Following the October 2013 statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in November 2013.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his currently diagnosed cervical spine disability is etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Given the Board's favorable decision in granting service connection for a cervical spine disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

The Veteran contends that his current cervical spine disability developed during service as a result of his active duty service.  The Veteran offered several incidents during service that he believed caused his current neck symptoms.  He reported experiencing injuries from moving modular furniture; reported that during a Medical Red Flag mobility and disaster preparedness field training in March 1984, he was struck in the side of the head by a large tent pole causing a whiplash neck injury; experienced injuries during liter carrying and obstacle course at the Combat Casualty Care Course at Camp Bullis in Texas in 1986 under field conditions and without medical attention; and had a neck injury from very extensive computer usage (five to seven hours per day) from 1989 to 2002 without ergonomically appropriate seating, monitor and keyboard.  See March 2009 VA Form 21-526 and May 2009 statement.  

At his August 2017 Board hearing, the Veteran testified that during service, his duties as a health care administrator required that he work at a computer all day for 10 years of his 20 years in service.  As part of his in-service duties, the Veteran explained that it was his job to generate all of the paperwork, including officer performance reports, correcting memoranda, email and written correspondence, and policies.  The Veteran noted that over time, he noticed that the pain, discomfort, and limited range in motion in his neck progressed as the time he spent at the computer increased, resulting in a repetitive neck injury.  He said that he did not seek treatment during service, because he worked at a hospital at the Tinker Air Force Base and worked directly with physicians.  He believed that at the time an x-ray was performed, but no definitive diagnosis was made.  During service, the Veteran said he treated his neck symptoms with over-the-counter (OTC) medications.  He said he continued to manage his neck symptoms after service with OTC medications and physical therapy.  

The Veteran believes that his cervical spine disability occurred at the same as his service-connected lumbar spine disability.  See January 2010 and August 2013 statements. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, his service connection claim for a cervical spine disability is warranted.  

In that regard, there is no dispute in the record that the Veteran has a current diagnosis for degenerative disc disease of the cervical spine at fifth and sixth cervical spaces with encroachment upon the intervertebral foramina at the C5-C6 level bilaterally.  The earliest documented record of a cervical spine disability is an October 2008 cervical spine x-ray report, which revealed moderate to severe mid to lower cervical spine discogenic degenerative changes, worst at C6-C7.  Records show that the Veteran was treated with physical therapy for neck pain March 2016.  No other treatment records for the Veteran's cervical spine were provided.  However, the Veteran has repeatedly indicated that he has managed his neck symptoms with OTC medications.  

The Board acknowledges that the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis for any neck related problems.  However, the Veteran's description of his in-service neck injury is both competent and credible based on the circumstances of his service.  His DD Form 214 shows that his military occupational specialty was health services administrator.  Thus, despite the lack of corroborating documentation of a neck injury, the Board finds that the reported circumstances of his injury appear credible, as there is no evidence to the contrary.  

The question remains whether the Veteran's currently diagnosed cervical spine disability is etiologically related to his active duty service, or secondary to his service-connected lumbar spine disability.  

The Board recognizes that there is conflicting medical evidence as to the etiology of the Veteran's cervical spine disability.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In this case, the Board finds that the April 2010 VA examination and subsequent June 2012 VA addendum opinion are inadequate.  Initially, in an April 2010 opinion, the examiner, a board certified hematologist, found that he was unable to provide an opinion without resorting to speculation.  No specific explanation was given.  See Jones v. Shinseki, 23 Vet.App. 382, 390 (2010) ("An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").  In the June 2012 VA addendum opinion, the same examiner concluded that "it is less likely as not that the Veteran is service-connected for the arthritis in his neck, based on his service-connected back arthritis" and that "it is less likely as not that the back arthritis gives rise to neck arthritis."  The examiner based his opinions on the finding that "the two conditions coexist because of a genetic susceptibility to the development of such arthritis."  No discussion of the Veteran's specific medical history was made.  Instead, the examiner relied on generalizations as support for his opinion.  Furthermore, the opinion was not given using the correct legal standard for secondary service connection.  Based on the above, the Board finds that these opinions are not persuasive, and offer little probative value.  

By contrast, the Veteran submitted an August 2017 opinion by a private orthopedic surgeon.  The private orthopedic surgeon opined that based upon the orthopedic surgeon's evaluation, the Veteran's clinical and occupational history, and the orthopedic surgeon's clinical experience, "there is a greater than 65 [percent] probability the [Veteran's] cervical spine disease developed because of his extensive, prolonged computer usage during his 20 year military career."  As the August 2017 opinion was based on a thorough examination and interview of the Veteran, reference to the Veteran's clinical and occupational history, and the expertise of the orthopedic surgeon, the Board finds that the opinion is the most probative evidence as to the etiology of the Veteran's cervical spine disability.  

Taking into consideration the competent and credible statements of the Veteran attesting to his duties during service, as well as his continuous neck symptoms both during and after service, and the August 2017 private opinion, the Board finds that the evidence is at least in equipoise that the Veteran's current cervical spine disability is etiologically related to his active duty service.  Therefore, the Veteran's service connection claim for a cervical spine disability is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability, is granted.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


